Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 3/23/2021 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Specification
The disclosure is objected to because of the following informalities: pg.2, line 7: 
delete the highlighting on “(PCD[EPH1])”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG. 3, says that “It may also contain dissociated sintering aid 60,…” however, FIG. 3 does not include this reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 2008/0302579 A1) (hereinafter “Keshavan”) in view of DiGiovanni (US 2012/0211284 A1) (hereinafter “DiGiovanni”).

Regarding claims 1 and 6, Keshavan teaches a polycrystalline diamond cutting element comprising a polycrystalline body (i.e., a polycrystalline diamond table) comprising a compound containing at least one metal selected from the group consisting of Fe, Co, Ni, Mn, Ti, and O and the balance of diamond (Keshavan, [0082]). Moreover, Keshavan teaches that the compound is used as a sintering agent/sintering aid, wherein the examples of the compounds are FeTiO3, FeTi2O5, CoTiO3, MnTiO3, and NiTiO (i.e., sintering aid compound) (Keshavan, [0082-0084]). 

Additionally, Keshavan teaches that when the polycrystalline diamond body is designed for use as a cutting tool, a substrate is attached to the polycrystalline diamond body and the substrate is useful for forming polycrystalline diamond compacts having polycrystalline bodies 
Keshavan also teaches that the polycrystalline diamond body is formed by HPHT in which the diamond and sintering agent can be mechanically mixed by dry or wet process and the resulting powder can be compressed and molded or charged in a capsule followed by sintering at a HPHT condition (Keshavan, [0084]).

However, Keshavan does not explicitly disclose that the polycrystalline diamond table includes a dissociated sintering aid.
With respect to the difference, DiGiovanni teaches that during the sintering process, constituents of the sintering aid may dissociate (i.e., some of the sintering aid will dissociate but not all of the sintering aid will dissociate) and respectively melt or react with other components within the container (DiGiovanni, [0049]). 
As DiGiovanni expressly teaches a metal constituent may melt and form a liquid that occupies interstitial spaces, which increases the density of the grains of hard particles, i.e., diamonds, and will result in improved strength and hardness, greater uniformity and reduced defects (DiGiovanni, [0050]).
Keshavan and DiGiovanni are analogous art as they are both drawn to methods of forming polycrystalline diamond compacts by means of HPHT and include a substrate and polycrystalline diamond table (Keshavan, [0082] and [0097]; DiGiovanni, Abstract). 
In light of the motivation to have dissociated sintering aid components in the polycrystalline diamond table as taught by DiGiovanni, while maintaining an amount of the sintering agent being stable at high temperature (i.e., not dissociated sintering aid compound) to 

Given that the composition and method of the polycrystalline diamond body of Keshavan in view of DiGiovanni is substantially identical to the composition and method of the polycrystalline diamond compact as used in the present invention, as set forth above, it is clear that the polycrystalline diamond body of Keshavan in view of DiGiovanni would intrinsically have the derivative compound formed from the dissociated non-sintering aid component, the derivative compound is a metal carbide, and each of the sintering aid compound, dissociated non-sintering aid component, and derivative compound has a linear coefficient of thermal expansion of 5 x 10-6 /K or less as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Regarding claim 2, Keshavan also teaches that the substrate can be formed from materials that do not include a solvent metal catalyst material, such as the Group VIII elements conventionally used to form polycrystalline diamond compacts (Keshavan, [0104]). The 

Regarding claim 3, Keshavan teaches the examples of the metal titanate including FeTiO3 and FeTi2O5 (Keshavan, [0082-0084]), i.e., M1 is Fe; M2 is Ti; Q is nonmetal and is “O”, wherein x = 1; y=1 or 2; p = 3 or 5. Given Keshavan does not disclose FeTiO3 or FeTi2O5 carrying any charges, it is clear that x, y and p would be such that the FeTiO3 or FeTi2O5 being electroneutral. 

Regarding claims 4 and 5, the claims further limit the derivative compound which is an optional embodiment of claim 1 (i.e. a sintering aid compound, a dissociated non-sintering aid component, a derivative compound, or a mixture thereof) and therefore not required. As such, claims 4 and 5 are rejected based on similar reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732